Exhibit 10.1

 

FIRST AMENDMENT TO THE

 

EMPLOYMENT AGREEMENT BETWEEN
FIRST BUSEY CORPORATION
AND VAN A. DUKEMAN

 

WHEREAS, First Busey Corporation (“First Busey”) has succeeded to that certain
Employment Agreement by and between Van A. Dukeman (“Van”) and MAIN STREET
TRUST, INC. (“Main Street”) dated December 26, 2001 and subsequently amended per
a letter agreement dated September 20, 2006 (collectively referred to herein as
the “Agreement”);

 

WHEREAS, First Busey and Van desire to amend certain provisions of the
Agreement, as amended, in order to bring such provisions into compliance with
the applicable provisions of Section 409A of the Internal Revenue Code of 1986,
as amended (and guidance issued thereunder) (collectively referred to herein as
“Section 409A”);

 

WHEREAS, the parties desire to amend the attorneys’ fees provisions of the
Agreement; and

 

WHEREAS, the parties desire to amend the Agreement on the terms hereinafter set
forth.

 

NOW, THEREFORE, for good and valuable consideration, including the benefit to
the parties of complying with the requirements of Section 409A, the sufficiency
of which is agreed and acknowledged by the parties hereto, effective as of the
31 day of December, 2008, the Agreement be and is hereby amended in the
following particulars:

 

1.             All reference throughout the Agreement to “Main Street
Trust, Inc.” shall be replaced with the term “First Busey Corporation (“First
Busey”).

 

2.             The first sentence of Section 3(b) (Performance Bonus) of the
Agreement shall be amended in is entirety to read as follows:

 

“First Busey shall pay Van a performance bonus for each year as soon as
practicable, but in no event later than two and one-half (2½) months following
the end of the calendar year in which the bonus was earned.”

 

3.             The following sentence shall be added following the last sentence
of subsections 3(e) Club Membership and 3(f) Reimbursement of Expenses of the
Agreement:

 

“Such reimbursement payments will be made as soon as practicable and, when
taxable to Van, shall be made in no event later than two and one-half (2½)
months following the end of the year in which the corresponding expenses are
incurred.”

 

--------------------------------------------------------------------------------


 

4.             The following sentence shall be added as an introductory
paragraph in Section 4 of the Agreement, before subsection (a):

 

“Van’s employment during the term of this Agreement may be terminated by First
Busey or Van without any breach of this Agreement only under the circumstances
described in this Section 4 (where such termination constitutes a “separation
from service” pursuant to Code Section 409A of the Internal Revenue Code of 1986
as amended (and guidance issued thereunder) (“Section 409A”)), other than the
termination of this Agreement pursuant to Sections 4(f) and 4(g).”

 

5.             The first sentence of Section 4(c) of the Agreement is amended in
its entirety and replaced with the following:

 

“Within thirty (30) days of the occurrence of an event or condition that Van
believes would constitute a Constructive Discharge, Van shall provide First
Busey with written notice detailing the facts to support Van’s claim of
Constructive Discharge.  If the facts or conditions exist and are not cured or
corrected by First Busey within thirty (30) days of Van’s written notice, then
this Agreement and Van’s employment hereunder shall terminate on the thirtieth
(30th) day following Van’s written notice.”

 

6.             Subsection (v) of Section 4(c) of the Agreement is amended in its
entirety to read as follows:

 

“(v)         First Busey otherwise commits a material breach of its obligations
under this Agreement.”

 

7.             The first sentence of Section 4(g)(iii) of the Agreement is
amended in its entirety to read as follows:

 

“(iii)                                 All payments that become due to Van under
this Section 4(g) will be made in substantially equal bi-weekly installments
over a one (1) year period (provided that if payment is being made pursuant to
Section 4(g)(ii), payment shall be made over a three (3) year period) commencing
on the first regular pay date immediately following Van’s separation from
service.”

 

8.             Section 4(g)(iv) of the Agreement is amended by replacing the
second sentence with the following:

 

“Such “grossing-up” amount shall be paid to Van no later than the end of Van’s
taxable year following the taxable year in which Van remits the Excise Tax.  If,
at a later date, the Internal Revenue Service assesses a deficiency against Van
for the Excise Tax which is greater than that which was determined at the time
such amounts were paid, then First Busey shall pay to Van the amount of such
unreimbursed Excise Tax plus any interest, penalties and reasonable professional
fees or expenses incurred by Van as a result of such assessment,

 

2

--------------------------------------------------------------------------------


 

including all such taxes with respect to any such additional amount shall be
paid to Van no later than the end of Van’s taxable year following the taxable
year in which Van remits the deficient Excise Tax.”

 

9.             Section 4(g)(v) of the Agreement is amended in its entirety to
read as follows:

 

“(v)         If First Busey is not in compliance with its minimum capital
requirements or if the payments required under this Section 4(g) above would
cause First Busey’s capital to be reduced below its minimum capital
requirements, such payments shall be deferred, as permitted pursuant to
Section 409A, until the earliest time at which First Busey is in capital
compliance.”

 

10.           Section 8(e) of the Agreement is amended to read as follows:

 

“(e)         Prevailing Party Legal Fees.  Should either party initiate any
action or proceeding to enforce this Agreement or any provision hereof, or for
damages by reason of any alleged breach of this Agreement or of any provision
hereof, or for a declaration of rights hereunder, the prevailing party in any
such action or proceeding shall be entitled to receive from the other party all
costs and expenses, including reasonable attorneys’ fees, incurred by the
prevailing party in connection with such action or proceeding; provided,  that
reasonable attorneys’ fees shall be limited to the fees of the last attorney to
represent the party and to the lesser of the fees incurred as a result of the
reasonable hourly rate of the attorney or any contingent or other arrangement
for the payment of legal fees.  The payment, if any, of costs and expenses to
Van under this Section 8(e) shall be made no later than two and one-half (2½)
months following the end of the year in which a final adjudication is made in
the action.”

 

11.           Section 8 of the Agreement is amended by adding the following as
Section 8(h):

 

“(h)         Code Section 409A.

 

(i)                                     To the extent that any of the terms and
conditions contained herein which were modified by the First Amendment to the
Agreement (the “Amendment”) constitute an amendment or modification of the time
or manner of payment under a non-qualified deferred compensation plan (as
defined under Code Section 409A (and the guidance issued thereunder)
(collectively referred to herein as “Code Section 409A”)), then to the extent
necessary under the transitional guidance under Internal Revenue Service Notice
2007-86, this Agreement, as amended by the Amendment, constitutes an amendment
to, and a new election under, such deferred compensation plan, in order to
properly modify the time or manner of payment consistent with such guidance.

 

(ii)                                  It is intended that the Agreement shall
comply with the provisions of Section 409A and the Treasury regulations relating
thereto so as

 

3

--------------------------------------------------------------------------------


 

not to subject Van to the payment of additional taxes and interest under
Section 409A.  In furtherance of this intent, this Agreement shall be
interpreted, operated and administered in a manner consistent with these
intentions, and to the extent that any regulations or other guidance issued
under Section 409A would result in Van being subject to payment of additional
income taxes or interest under Section 409A, the parties agree to amend the
Agreement to maintain to the maximum extent practicable the original intent of
the Agreement while avoiding the application of such taxes or interest under
Section 409A.

 

(iii)                               Notwithstanding any provision of the
Agreement to the contrary if, as of the effective date of Van’s separation from
service, he is a “Specified Employee,” then, only to the extent required
pursuant to Section 409A(a)(2)(B)(i), payments due under this Agreement which
are deemed to be deferred compensation shall be subject to a six (6) month delay
following Van’s separation from service.  For purposes of Code Section 409A, all
installment payments of deferred compensation made hereunder, or pursuant to
another plan or arrangement, shall be deemed to be separate payments and,
accordingly, the aforementioned deferral shall only apply to separate payments
which would occur during the six (6) month deferral period and all other
payments shall be unaffected.  All delayed payments shall be accumulated and
paid in a lump-sum catch-up payment as of the first day of the seventh month
following separation from service (or, if earlier, the date of Van’s death) with
all such delayed payments being credited with interest (compounded monthly) for
this period of delay equal to the prime rate in effect on the first day of such
six-month period.  Any portion of the benefits hereunder that were not otherwise
due to be paid during the six-month period following the termination shall be
paid to Van in accordance with the payment schedule established herein.

 

(iv)                                      The term “Specified Employee” shall
mean any person who holds a position with First Busey of senior vice president
or higher and has compensation greater than that stated in Code
Section 416(i)(1)(A)(i).  The determination of whether Van is a Specified
Employee will be based upon the 12-month period ending on each
December 31st (such 12-month period is referred to below as the “identification
period”).  If Van is determined to be a Specified Employee during the
identification period he shall be treated as a Specified Employee for purposes
of this Agreement during the 12-month period that begins on the
April 1st following the close of such identification period.  For purposes of
determining whether Van is a Specified Employee under Code Section 416(i),

 

4

--------------------------------------------------------------------------------


 

compensation shall mean Van’s W-2 compensation as reported by First Busey for a
particular calendar year.”

 

All other provisions of the Agreement remain as written.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above set forth.

 

 

FIRST BUSEY CORPORATION

 

VAN A. DUKEMAN

 

 

 

By:

/s/ DAVID B. WHITE

 

/s/ VAN A. DUKEMAN

 

Name

David B. White

 

 

 

Title

COO

 

 

 

5

--------------------------------------------------------------------------------